Citation Nr: 1625279	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-23 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In March 2016, the Veteran signed a waiver of initial RO review of additionally submitted evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

In a letter dated in September 2015, the RO advised the Veteran that he did not file a timely Form 9 Appeal regarding his claim of entitlement to a rating higher than 30 percent for anxiety disorder, with subthreshold features of posttraumatic stress disorder, and thus the decision became final.  He was advised to submit a new claim for a higher rating.  In a November 2015 Form I-646 the Veteran's representative raised the issue of a higher rating for anxiety disorder.  As the Board does not have jurisdiction over this issue, it is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Resolving reasonable doubt in favor of the Veteran, the Veteran's duty in Thailand was proximate to the perimeter of the base on which he served.

2.  The Veteran was exposed to chemical herbicides containing dioxin (Agent Orange) during active service and his diagnosed Parkinson's disease is presumed to have been caused by that exposure.  

CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for Parkinson's disease, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this issue.  

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include Parkinson's disease, if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

VA has also determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases during the Vietnam era.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H, Topic 5.  VA's Adjudication Procedures Manual directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Korat, in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of record, to include daily work duties, performance evaluation reports or other credible evidence, then herbicide exposure is to be conceded.

The Veteran has a diagnosis of Parkinson's disease, which he contends was diagnosed in 2004.  See March 2010 VA medical records and June 2010 Veteran's statement.  His DD 214 Form shows he served in the U.S. Air Force as an administrative specialist.  His personnel records show that he was with the 388th Combat Spt Gp, at the Korat RTFAB as a mail clerk from February 1967 to August 1967.  His duties included sorting and delivering official and personal mail.  In March 2016 he testified that his living quarters ("hooch') was about 50 yards from the perimeter's fence.  He stated that given that he served on a combat base, his duties also included patrolling the perimeter and placing sandbags on the perimeter.  The Veteran presented photos, which he explained were pictures of the perimeter's fence line and his hooch.  The Board has no reason to doubt the validity of the photographs and their origin.  

The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible evidence that he worked and lived near the base perimeter. Resolving reasonable doubt in the Veteran's favor, the Board finds that his duties placed him near the perimeter of Korat in Thailand.  He is therefore presumed to have been exposed to Agent Orange, and his Parkinson's disease is presumed to be incurred in or aggravated by service.  38 C.F.R. §§ 3.307, 3.309.  Service connection is warranted.  


ORDER

Service connection for Parkinson's disease is granted.  




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


